Order entered March 18, 2019




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00778-CR

                           BRADLEY ALLEN KELLER, Appellant

                                              V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. F16-53364-L

                                             ORDER
       The reporter’s record was due on October 26, 2018. When it was not filed, the Court sent

an October 30, 2018 written notice to Victoria Franklin who informed us Debi Harris was the

court reporter and that Ms. Franklin had emailed Ms. Harris regarding the record being due. On

December 20, 2018, we ordered Ms. Harris to file the reporter’s record by January 3, 2019. The

record was not filed, and we had no communication from Ms. Harris. Therefore, on March 15,

2019, we ordered court reporter Debi Harris not to sit as a court reporter until she filed the

complete reporter’s record in this appeal.

       On March 18, 2019, the following occurred:
              Ms. Harris contacted the Court for the first time to inform us that, in spite of the
               representation made by official court reporter Victoria Franklin, Ms. Harris was
               not the court reporter who reported the case.

              Shaina Fowler filed a letter stating she was, in fact, “one of the court reporters”
               who reported the case and that she was responsible for the delay in the record
               being filed.

              The six-volume reporter’s record was filed; however, missing from the record are
               State’s Exhibit #9, labeled “CD of medical records;” State’s Exhibit #15, labeled
               “CD of Defendant’s Interview;” and State’s Exhibit #16, labeled “CD of Victim
               Interview.”

       We VACATE our March 15, 2019 order to the extent it orders Debi Harris not to sit. We

ORDER Ms. Fowler to file a supplemental reporter’s record containing the three missing

exhibits (State’s Exhibits #9, #15, and #16) by March 22, 2019 at 5:00 p.m. Should Ms.

Fowler fail to do so, the Court will order she not sit until the missing exhibits are filed.

        We DIRECT the Clerk to send copies of this order to the Honorable Carter Thompson,

Presiding Judge, Criminal District Court No. 5; the Honorable Pam Luther, County Court of

Criminal Appeals No. 2; Debi Harris, court reporter; Victoria Franklin, official court reporter,

Criminal District Court No. 5; Sharina Fowler, Official Court Reporter, County Court of

Criminal Appeals No. 2; the Dallas County Auditor’s Office; and counsel for all parties.




                                                       /s/     LANA MYERS
                                                               JUSTICE